Undercofler, Presiding Justice.
Appellant was convicted of armed robbery of the clerk of a liquor store and two customers. He was sentenced to three concurrent terms of twenty years on these crimes but consecutive to other sentences. He appeals. We affirm.
The evidence supports the verdict. In addition to appellant’s voluntary confession, the liquor store employee and one customer positively identified him.
Appellant’s appointed counsel here has moved to withdraw because in his opinion the appeal is frivolous. Anders v. California, 386 U. S. 738 (87 SC 1396) (1967), has been complied with. The motion is granted. All issues *610suggested by appellant’s counsel as arguable error have been carefully considered by this court. In addition we have carefully reviewed the entire record and complete transcript of the trial including the trial court’s charge. We find no error.
Submitted April 29, 1977
Decided September 8, 1977.
Greer, Deal, Birch, Orr & Jarrará, R. Thomas Jarrará, for appellant.
Jeff C. Wayne, District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.